Citation Nr: 1732890	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-25 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left leg condition secondary to service-connected stress fracture and sprain of the right foot and ankle, and, if so, whether the reopened claim should be granted.

2.  Entitlement to an evaluation in excess of 20 percent for service-connected stress fracture and sprain of the right foot and ankle (hereinafter "right foot and ankle disability").

3.  Entitlement to service connection for right leg radiculopathy (claimed as right leg condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1982 to June 1983.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.

In Substantive Appeals (VA Form 9) received August 23, 2013 and April 11, 2014, the Veteran requested a hearing before a Member of the Board in connection with his claims.  In June 2016, the Veteran's representative submitted a statement which requested that the Veteran's hearing request be withdrawn in this matter and a final determination be made as soon as possible.  There are no other hearing requests of record.  Accordingly, the Veteran's hearing request is deemed withdrawn.  See 38 C F R § 20.704(e).

By way of background, the RO denied reopening of the claim of service connection for a left leg condition in October 2012 and also denied entitlement to service connection for right leg radiculopathy and an increased rating for right foot and ankle disability.  In August 2013 the Veteran filed a notice of disagreement as to the denial of reopening of the claims for right leg injuries and a left leg condition.  No Statement of the Case (SOC) had been provided for the left leg condition, and he later filed a notice of disagreement in April 2014 in response to a March 2014 SOC. Both notices of disagreement were timely, and the issues were combined into a single appeal.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The issue entitlement to service connection for right leg radiculopathy was raised by the Veteran in an October 2010 statement.  The issue was adjudicated by the RO in an October 2012 rating decision.  The Veteran submitted a timely notice of disagreement (NOD) in August 2013.  Because an SOC was not issued, the Board does not have jurisdiction over the claim, and it is REMANDED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board acknowledges that other issues are pending before the AOJ, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The issue of right foot and ankle disability is also addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence received since the December 2004 rating decision, the most recent final decision, is new, but not material.  The evidence does not raise a reasonable possibility of substantiating the service connection claim for a left leg condition.


CONCLUSIONS OF LAW

1.  The December 2004 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Evidence received since the December 2004 rating decision is not new and material for purposes of reopening the claim for service connection for a left leg condition.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

New and Material Evidence: Left Leg Condition

Service connection for a left leg condition was originally denied by a rating decision in December 2004, based on a determination that there was no shown relationship between the claimed condition and military service.  The Veteran did not appeal and the decision became final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The evidence of record in December 2004 consisted of the following: service treatment records (STRs) that are silent in regard to a left leg condition during service, outpatient private treatment records showing no diagnosis or treatment for a left leg condition, VA examinations and lay statements from the Veteran. 

Evidence received since the rating decision includes VA treatment records, private treatment records from several different providers, records from the Social Security Administration, and additional lay statements from the Veteran.

The Board finds the evidence submitted since December 2004 is not new and material.  A diagnosis of a left leg condition related to the Veteran's service-connected right foot and ankle disability was an element of secondary service connection that was previously absent from the record.  The evidence added since then includes the Veteran's subjective statements regarding pain in his left leg as a result of his right foot and ankle disability, but neither a diagnosed left leg condition or an indication linking a left leg condition to his service-connected right foot and ankle disability are now in the record.  This does not meet the low threshold required to reopen the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 123-24 (2010) (Lance, J. concurring) ("[I]f the evidence is not sufficient to trigger the duty to assist, then reopening the claim only to deny it without providing assistance would be a hollow, technical decision. There is no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty."); cf. Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (rejecting the concept that medical examinations are "virtually automatically" provided and concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Thus, the new evidence does not address a previously unestablished fact necessary to substantiate the claim for secondary service connection for a left leg condition. 

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for secondary service connection for a left leg condition has not been received, and the rating decision of December 2004 remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



ORDER

Reopening of the claim of service connection for a left leg condition is denied.


REMAND

Right Foot and Ankle Disability

The Veteran claims that his service-connected right foot and ankle disability have worsened.

Post-service and private treatment records show that the Veteran has been diagnosed with right foot drop and wears an AFO orthotic for his right foot.  The Veteran has complained of progressive weakness and decreased sensation in his right foot.  In November 2015, the Veteran fractured his navicular bone in a work related accident.

The Veteran was last examined in October 2012.  A current examination is needed to assess the present severity of his disability and to determine if his previous right foot and ankle injury made him more susceptible to further injury.

While on remand, additional treatment records should be obtained.

Right Leg Radiculopathy

In August 2013, the Veteran filed a timely NOD to the October 2012 rating decision that denied service connection for his right leg radiculopathy.  As an SOC has not yet been issued, remand is required for the issuance of a SOC.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC regarding the Veteran's right leg radiculopathy (claimed as right leg condition).  Only return this issue to the Board if the Veteran files a Substantive Appeal.  

2.  Obtain current VA treatment records since October 2012 and private treatment records since February 2017.

3.  Schedule the Veteran for an appropriate examination for a report on the current severity of his right foot and ankle disability.

The examiner is asked to opine whether the Veteran's in-service right foot and ankle injury made him more susceptible to further foot and ankle injury.  The examiner is also asked to take note of Social Security Administration records related to treatment for the Veteran's November 2015 right foot and ankle injury.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


